Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on April 13, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1-9, the claims frequently recite the term, “data”, however, it is not clear which instances of “data” are the referring to the same “data” versus different “data”.  For example, claim 1, line 4, recites, “configured to provide data to the plurality of memory cells” and line 6 recites, “configured to receive data stored in the plurality of memory cells”.  It is not clear if the claimed “data” in each case is the same or different “data”.  If it’s the same, then, for example, line 6, should recite, “configured the data stored…”  The claims should be reviewed to clarify the term “data” in each case it is recited to make the claims clear.
Claim 6 recites the limitation "the merged data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0195894 A1 to Schreck et al (herein referred to as Schreck).
Referring to claim 1, Schreck discloses an apparatus comprising:      a memory array including a plurality of memory cells (Figure 4, array 440);      a write driver coupled to the memory array by a global write I/O line, wherein the write driver is configured to provide data to the plurality of memory cells (Figure 4, write driver 448(N) and global I/O write line 448);     a data sense amplifier coupled to the memory array by a global read I/O line, wherein the data sense amplifier is configured to receive data stored in the plurality of memory cells (Figure 4, sense amplifiers 444, global read line 452);      an error control code circuit coupled to the write driver by a local write data line and further coupled to the data sense amplifier by a local read data line, wherein the error 
Referring to claim 3,  Schreck discloses wherein the control circuit is configured to execute a read operation on the memory array when data to be written is received (paragraph [0051] describes read operation of processor 326)
Referring to apparatus claim 7, the claim recites similar limitations as recited by already rejected apparatus claim 1, therefore, is similarly rejected as anticipated by Schreck.
Allowable Subject Matter
Claims 2, 4, 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the applicable 112 rejections set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112